DETAILED ACTION
This Office action is in response to the election filed on 16 June 2022. Claims 1-7 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, on which claims 6-7 are readable, in the reply filed on 16 June 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 6 requires “a volume of a space between said holding plate and said substrate in an unbowed state and a volume 15of a space between said holding plate and said substrate in a bowed state are equal to each other”. Applicant has disclosed on page 39 of the originally-filed specification, in lines 10-13, that claiming that the gap volumes are equal to each other includes not only a case where the volumes are exactly equal to each other but also a case where there is a difference in volume within tolerance or to the extent that similar functions can be fulfilled.  However, Applicant has not disclosed what “within tolerance” means or what the tolerance is. Nor has Applicant disclosed what  “to the extent that similar functions can be fulfilled” means or what “the similar functions” are. Applicant has clearly disclosed that the volumes being equal to each other does not require the volumes to be exactly equal to each other. However, Applicant’s originally-filed specification provides no guidance as to what the relationship between the volumes has to be, if not exactly equal, so that the change in volume (gap volume) of the space between the semiconductor wafer W and the holding plate 75 is minimized before and after the semiconductor wafer W is bowed.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 6 attempts to claim a volume 15of a space between said holding plate and said substrate in a bowed state as equal to a volume of a space between said holding plate and said substrate in an unbowed state. Although independent claim 6 recites “said substrate in a bowed state”, claim 6 does not specify how bowed the substrate is. Therefore, the bow of the substrate is variable. A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). Therefore, Applicant’s claim 6 drawn to a substrate support method is not sufficiently definite, since the language of claim 6 fails to specify how much the substrate is bowed.
Since it is unclear how much the substrate is bowed or the volume 15of the space between said holding plate and said substrate in an unbowed and in a bowed state in the method of claim 6, a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement of the patent that could ultimately issue from this application. In addition, Applicant has disclosed on page 39 of the originally-filed specification, in lines 10-13, that claiming that the gap volumes are equal to each other includes not only a case where the volumes are exactly equal to each other but also a case where there is a difference in volume within tolerance or to the extent that similar functions can be fulfilled. Therefore, it is unclear what exactly is encompassed by the claim limitation “where a volume of a space between said holding plate and said substrate in an unbowed state and a volume 15of a space between said holding plate and said substrate in a bowed state are equal to each other”. 
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as obvious over Kang et al., US 2012.0269498.
Kang et al. disclose a substrate support method, practices in the apparatus shown in Fig. 1, comprising the steps of: 
10opposing a holding plate 1000/1020 (see paragraph [0048]) on which a plurality of substrate support pins 1040/1060 are provided with a substrate W bowable by being heated by irradiation with flash light, said plurality of substrate support pins being for supporting said substrate (see paragraphs [0031]-[0048]), see Figs. 1-32, 33A-33F, and 34-36. Kang et al. clearly teach that the pins 1040/1060 prevent the substrate W from contacting or colliding with the holding plate 1000/1020 due to thermal deformation (for example, bowing) during flash annealing of the wafer W. However, Kang et al. do not expressly disclose that the plurality of substrate support pins is arranged at locations where a volume of a space between said holding plate and said substrate in an unbowed state and a volume 15of a space between said holding plate and said substrate in a bowed state are equal to each other. Admittedly, it is known in the art that an annealing process for heating a substrate may be performed to activate impurity ions in a semiconductor wafer using a flash lamp after the ion implantation process. Kang et al. disclose that the flash annealing apparatus shown in Fig. 1 can be used to rapidly increase a surface temperature of the wafer within a short period using the flash lamp 222 during the annealing process. It is known that this flash annealing process can cause bowing or warpage of the substrate during the annealing process. Therefore, during the duration of the flash annealing process, as the surface of the substrate is heated with light from the flash lamps, the substrate will begin to bow and continue to bow as the heating continues. Since Kang et al. clearly teach to arrange the pins 1040/1060 to prevent the substrate from contacting or colliding with the holding plate 1000/1020, it would have been obvious to the skilled artisan that there would be a point during the flash annealing process where a volume of a space between said holding plate and said substrate in an unbowed state and a volume 15of a space between said holding plate and said substrate in a bowed state are equal to each other. The fact that Applicant has recognized another advantage which would flow naturally from following the flash annealing process of the Kang et al. cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya 227 USPQ 58,60 (Bd. Pat. App. And Inter. 1985).
Alternately, although Kang et al. do not expressly disclose that the plurality of substrate support pins is arranged at locations where a volume of a space between said holding plate and said substrate in an unbowed state and a volume 15of a space between said holding plate and said substrate in a bowed state are equal to each other, it would have been obvious to the skilled artisan to arrange the plurality of substrate support pins 1040/1060 in the known method of Kang et al. so that a volume of a space between said holding plate and said substrate in an unbowed state and a volume 15of a space between said holding plate and said substrate in a bowed state are equal to each other in order to prevent the substrate from contacting or colliding with the holding plate 1000/1020, as shown in Figs. 33A-33F of Kang et al. In light of the disclosure of Kang et al., it would have been obvious to the skilled artisan to optimize the arrangement of the pins in order to prevent breakage of the substrate caused by the substrate colliding with the holding plate during the flash annealing process because the arrangement of the pins is clearly a result-effective variable. That is, proper arrangement of the substrate supporting pins can minimize or prevent damage or breakage of the substrate W.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, arranging the plurality of substrate supporting pins at locations where a volume of a space between said holding plate and said substrate in an unbowed state and a volume 15of a space between said holding plate and said substrate in a bowed state are equal to each other in the known method of Kang et al. would not have been inventive, since it would have been obvious to the skilled artisan to optimize the arrangement of pins at locations which would minimize or prevent damage or breakage of the substrate W, in the known method of Kang et al. In addition, since claim 6 does not claim with any specificity how the plurality of substrate support pins is arranged at locations where a volume of a space between said holding plate and said substrate in an unbowed state and a volume 15of a space between said holding plate and said substrate in a bowed state are equal to each other, it is very difficult to compare Applicant’s claimed method with any of the prior art methods in which a plurality of substrate support pins are located on a holding plate in order to prevent damage or breakage of the substrate. 
Accordingly, Applicant’s claimed method is not deemed patentable or inventive in light of the disclosure of Kang et al.
With respect to claim 7, in the thermal processing method of Kang et al., the step of irradiating said substrate W supported by said substrate support 1000/1020 with said flash light uses a flash lamp 222, see paragraph [0039].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various substrate support methods including a holding plate on which a plurality of substrate support pins are provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822